Citation Nr: 0526349	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  98-19 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of venereal 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1952 to June 1954.  

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board in September 
2003 at which time the veteran's claim was reopened under the 
new and material evidence analysis.  See generally 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


FINDING OF FACT

The veteran does not suffer from current chronic disability 
related to any venereal disease during service. 


CONCLUSION OF LAW

Residuals of venereal disease were not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In the present case, rating decision which gives rise to this 
appeal was issued in 1997.  However, VCAA had not yet been 
enacted.  Only after that rating action was promulgated was 
VCAA signed into law.  Thereafter, the RO did furnish VCAA 
notice to the veteran in December 2004. 

In other words, it was impossible in this case to furnish 
VCAA notice prior to the initial RO decision denying the 
claim because VCAA had not yet been enacted.  The timing of 
the notice nevertheless does not comply with the express 
requirements of the law.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).  However, all the VCAA requires is that 
the duty to notify is satisfied, and that appellants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2004 letter as well as in the 
statement of the case, the RO informed the appellant of the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the certain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
these documents, VA effectively informed the appellant that 
it would obtain certain records and would request other 
evidence which the appellant might identify.  The appellant 
was also informed that it was his responsibility to identify 
health care providers with specificity and that it still 
remained his ultimate responsibility to make sure the RO got 
all evidence in support of his claim not in the custody of a 
Federal department or agency.  The VCAA letter also expressly 
directed the veteran to provide any evidence which he had 
pertaining to his claim.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The veteran was 
afforded a VA examination in compliance with 38 C.F.R. 
§ 3.159(c)(4).  Furthermore, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Analysis

The veteran contends that he suffers residuals from venereal 
disease.  This claim had been denied in prior rating 
decisions.  However, the veteran's claim was reopened by the 
Board in September 2003 under the new and material evidence 
analysis.  The Board then remanded the case to the RO for 
additional action, to include a VA medical examination with 
opinion.  The case is now again before the Board for a de 
novo review under a merits analysis.  

The VA examination directed by the Board was duly conducted 
in June 2004.  After reviewing the claims file, examining the 
veteran, and reviewing the results of special tests, the 
examiner essentially reported that the veteran's current 
urinary symptoms are solely due to benign prostatic 
hypertrophy.  Special tests were conducted with regard to the 
question of whether the veteran suffers from hepatitis, but 
the test results were negative.  The results of this 
examination, therefore, lead to the conclusion that the 
veteran does not suffer from any current disability related 
to his claim of venereal disease during service. 

The Board notes that service medical records do not actually 
document venereal disease, although there are references to 
the veteran being treated for penicillin in about October 
1953.  At any rate, assuming for the sake of argument that 
the veteran did suffer from a venereal disease during 
service, it appears that there is no current chronic 
disability associated with such disease.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  An appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

The veteran has asserted that he suffers from skin problems, 
urinary problems, and hepatitis as a result of venereal 
disease during service.  The record includes an April 2003 
prescription form with a handwritten notation to the effect 
that the veteran has a history of chronic prostatitis which 
may have been triggered by an "STD" in the past.  The 
claims file also includes a July 2000 VA clinical record 
which shows that screening was done for hepatitis.  However, 
a July 2000 report also shows that a hepatitis serum profile 
was negative and that the hepatitis B test was non-reactive.  
There are various medical records documenting some skin cysts 
on the back, but there is no medical evidence linking any 
skin disorder to service.  

It is also clear from the medical record that the veteran 
suffers urinary problems, but the various clinical records as 
well as the June 2004 VA examiner's opinion lead to a finding 
that such problems are associated with prostate disease.  
There is no evidence suggesting that such disease was 
manifested during service or for many years thereafter.  The 
April 2003 prescription notation that prostatitis may have 
been cased by a past venereal disease is speculative and of 
little probative value.  As noted earlier, there is no clear 
evidence of venereal disease during service and, even 
assuming that the veteran did suffer such a disease during 
service, there is no medical evidence to support a finding 
that prostate problems were manifested during service or are 
otherwise related to service.  The Board believes this is 
further supported by the lack of any evidence of prostate 
problems for many years after service.  

In sum, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim.  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


